 In the Matter of PEORIA WHOLESALE LIQUOR DISTRIBUTORS ASSOCIATION,ET AL.,1 EMPLOYERSandAI,coHIOLIC BEVERAGE SALESMEN'S UNION OFPEORIA, ILLINOIS, PETITIONERCase No. 13-R-4274.-Decided June 18, 1947Mr. Clarence W. Heyl,of Peoria, Ill., for the Employer.Mr. E. V. Champion,of Peoria, Ill., for the Petitioner.Mr. Sol G. Lippman,of Chicago, Ill., for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Peoria,Illinois, on March 31st and April 1st, 1947, before Max Rotenberg,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSPeoria Wholesale Liquor Distributors Association is an informal,voluntary organization comprised of eight wholesale liquor distribu-tors, each having its principal office and place of business in Peoria,Illinois.In the course of its business during 1946, each Employermade substantial purchases outside the State of Illinois which wereshipped to its respective place of business within the State of Illinois.3The Employers admit, and we find, that they are engaged in com-merce within the meaning of the National Labor Relations Act.1Title as amended at the hearing.2By letter to the Board dated April 17, f947,the Intervenor moved that the instantproceeding be consolidated withMatter of Casteel Distributing Co., et at.,Case No. 13-R-4361.The motion is hereby denied.Footnote 3 on page 209.74 N. L. R. B., No. 42.208 PEORIA WHOLESALE LIQUOR DISTRIBUTORS ASSOCIATION, ET AL. 209II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.Distillery and Miscellaneous Liquor Workers' Union, Local #103,herein called the Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 17, 1947, the Petitioner requested the Em-ployers to recognize it as the exclusive bargaining representative forall salesmen of alcoholic beverages employed by them.By letterdated February 18, 1947, the Employers, through the Association,refused to accord the Petitioner such recognition, stating that most ofthe Employers who were members of the Peoria Wholesale LiquorDistributors' Association had executed identical interim agreementswith Liquor and Wine Salesmen's Union, Local #62, a unit of theDistillery Rectifying & Wine Workers International Union, A. F. of L.,recognizing that organization as the bargaining agent for theirsalesmen.'In September, 1945, all the Employers herein, except Mid WestSales Co. and Consolidated Beverage Co., individually signed agree-ments with Liquor and Wine Salesmen's Union, Local #62.Eachof the agreements, which contained no expiration date, provided forrecognition of the union as the sole bargaining agent for all salesmenof the Employer, the employ only of salesmen who were members ingood standing of the union and for the check-off of union initiationName of employerAmount ofpurchases in1946Percentagecoming fromoutside IllinoisAmount ofsales in 1946BermontDistributors,Inc--------------------------$850,00080$900,000Brewers Distributing Co,Inc----------------------1,303,548851,371,514Dennison Bottle and Liquor Co____________________275, 0001300, 000Consolidated Beverage Co__________________________289,79875350,075G & L Distributors,Inc____________________________1,037,755491,176,512Mid WestSales Co---------------------------------79,1514390,450Peoria Wholesale Liquors___________________________697,41394803,923Wertz & Flynn,Inc--------------------------------120,00010109,0008(From November 1946, through February 1947)During the periods indicated, none of the Employers listed, except Wertz & Flynn, Inc , made anysales outside the State of IllinoisApproximately 10 percent of the sales of Wertz & Flynn, Inc. wereshipped to places outside the State of Illinois.4Counsel for Intervenor, also representing Local #62, which was served with notice ofthe hearing herein, stated on the record that Local #62 had no interest in the instantproceeding.See footnote 6,infra. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDfees and dues.However, the agreements made no provision for wages,hours, or other conditions of employment, leaving such matters tofuture negotiation. , On August 30, 1946, the Consolidated BeverageCo. signed an almost identical agreement with the Intervenor.Sofar as the record shows, Mid West Sales Co. signed no agreement.TheIntervenor contends that the recognition agreements constitute a barto a present determination of representatives.However, apart fromother considerations, inasmuch as the agreements fail to embody sub-stantive terms concerning conditions of employment, they do notconstitute a bar 3 to a present determination of representatives.'We find that a question. affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IF.THE APPROPRIATE UNITThe Petitioner and the Employers agree that a multiple- employerunit consisting of all salesmen of the Employers herein, members ofPeoria Wholesale Liquor Distributors Association, doing business inthe Peoria, Illinois, area, excluding supervisory employees, comprisean appropriate unit.'The Intervenor agrees as to the category ofemployees to be included in the unit, but contends that the unit shouldembrace salesmen of all wholesale liquor distributors in the State ofIllinois, except those located in Cook County, Illinois.The Association is an unincorporated organization composed ofall the wholesale liquor distributors in Peoria, Illinois. It was or-ganized in September, 1945, for the mutual benefit and interest of itsmembers.The desire of the Employers herein to deal as a group withthe labor relations problems which culminated in this proceeding wasone of the principal factors in the formation of the Association, whichhas authority to engage in collective bargaining for its members. Themembers have a common Association spokesman and have conductedtheir labor relations on a joint basis.The sales territory and prin-cipal place of business of each member is in the same geographicalarea.Furthermore, the mode of payment and the duties of all sales-men of all the Employers are the same.The record does not revealany persuasive reasons for the creation of the State-wide unit urgedby the Intervenor 85Matter of Lafollette Skirt Company,65 N L R B 952In view of our finding that the recognition agreements are not a bar to a present deter-mination of representatives, we deem it unnecessary to consider the allegations of theEmployers that their agreements with Local #62 were obtained by fraud, misrepresentation,and duress, and that the renouncement by Local #62 of its representative status, insofar asthe employees herein aie concerned, in favor of the Inter\enor, dui not establish a con-tiactual relationship betsseen the Employers and the Intervenor7 There are approximately 33 employees in the alleged appropriate unit"The record contains no evidence that the Employers in the proposedslate-wide unithave conducted their labor relations on a joint basis or that they desire to do so PEORIA WHOLESALE LIQUOR DISTRIBUTORS ASSOCIATION, ET AL. 211On the basis of the foregoing facts, we are of the opinion that theEmployers herein constitute a single employer within the meaningof Section 2 (2) of the Act, and that a unit embracing the salesmenof all the Employers is appropriate.We find that all salesmen of the Employers herein, members ofPeoriaWholesale Liquor Distributors Association, Peoria, Illinois,but excluding all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, together consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.9DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bermont Distributors, Inc.,Brewers Distributing Co., Inc., Dennison Bottle and Liquor Co., Con-solidated Beverage Co., G & L Distributors, Inc., Mid West Sales Co.,PeoriaWholesale Liquors, and Wertz & Flynn, Inc., all of Peoria,Illinois,members of Peoria Wholesale Liquor Distributors Associa-tion, Peoria, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Alcoholic Beverage Salesmen's Unionof Peoria, Illinois, or by Distillery and Miscellaneous Liquor Workers'Union, Local #103, A. F. of L., for the purposes of collective bar-gaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.9Matter of Brewery Proprietors of Milicauhee,Wisconsin, 62 N T, R B 16310Any participant in the election herein may, upon its promptrequest to, and approvalthereof by, the Regional Director,have its name removed from the ballot